DEFERRED SHARE AWARD AGREEMENT This Deferred Share Award Agreement (the “Agreement”) is effective as of July 20, 2009, by and between AMR Corporation, a Delaware corporation (the “Corporation”), and [FIRST NAME LAST NAME], employee number [EMPLOYEE NUMBER](the “Employee”), an officer or key employee of one of the Corporation’s Subsidiaries. WHEREAS, pursuant to the AMR Corporation 2009 Long Term Incentive Plan (as amended, the “LTIP”), the Compensation Committee (the “Committee”) of the Board of Directors of the Corporation (the “Board”) has determined that the Employee is an officer or key employee and has further determined to make an award of deferred stock from and pursuant to the LTIP (the “Award”) to the Employee as an inducement for the Employee to remain an employee of one of the Corporation’s Subsidiaries. NOW, THEREFORE, the Corporation and the Employee hereby agree as follows: 1.Grant of Award. Subject to the terms and conditions of this Agreement, the Employee is hereby granted the Award effective as of July 20, 2009 (the “Grant Date”), in respect to [NUMBER] shares of the Corporation’s Common Stock (the “Shares”).Subject to the terms and conditions of this Agreement, the Shares covered by the Award will vest, if at all, in accordance with Section 2 hereof, on July 20, 2012 (such date hereby established as the “Vesting Date” of the Award). 2.Distribution of Award. Distribution with respect to the Award will occur, if at all, in accordance with the following terms and conditions: (a)If the Employee is on the payroll of a Subsidiary that is wholly-owned, directly or indirectly, by the Corporation as of the Vesting Date, the Shares covered by the Award will be paid by the Corporation to the Employee on or about the Vesting Date. (b)In the event the Employee’s employment with a Subsidiary of the Corporation is terminated prior to the Vesting Date due to the Employee’s death, Disability, Retirement or termination not for Cause (each an “Early Termination”), the Shares covered by the Award will vest on a pro-rata basis and will be paid to the Employee (or, in the event of the Employee’s death, the Employee’s designated beneficiary for the purposes of the Award, or in the absence of an effective beneficiary designation, the Employee’s estate).The pro-rata basis will be a percentage where: (i) the denominator of which is 36, and (ii) the numerator of which is the number of months from the Grant Date through the month of Early Termination, inclusive.The Shares comprising the pro-rata Award will be paid by the Corporation to the Employee (or, in the event of the Employee’s death, the Employee’s designated beneficiary for the purposes of the Award, or in the absence of an effective beneficiary designation, the Employee’s estate) on or about the Vesting Date, subject to Section 2(e) of this Agreement.Notwithstanding the foregoing, in no event will a payment be provided to the Employee unless and until the Employee’s
